Citation Nr: 0939035	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The deceased Veteran had active service from October 1966 to 
October 1970 and November 1990 to May 1991.  The appellant is 
his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran died in August 2004.  The death certificate 
identified the immediate cause of death as hypotension due to 
or as a cause of sepsis.  

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss rated as zero 
percent disabling effective October 10, 2002; tinnitus rated 
as 10% disabling effective October 10, 2002; and degenerative 
disc disease and spinal stenosis of the lumbosacral spine 
rated as 10 percent disabling from October 10, 2002, and 
temporarily increased to 100 percent disabling from July 12, 
2004.  

3.  The evidence does not show that any service-connected 
disability was the principal cause or contributory cause of 
the Veteran's death or that the Veteran's death was otherwise 
related to service.   






CONCLUSION OF LAW

The cause of the Veteran's death was not incurred as a result 
of a service-connected disability or any incident of service.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in January 2005, the RO generally 
described the type of information and evidence that the 
appellant needed to provide in support of her claim.  The RO 
further explained to the appellant what evidence VA was 
responsible for or would assist in obtaining on her behalf in 
support of her claim.  The Board notes that the appellant was 
not provided notice regarding the evidence and information 
necessary to establish a disability rating and effective date 
in accordance with Dingess v. Nicholson.  19 Vet. App. 473, 
484 (2006).  However, the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot, and the absence of notice regarding these 
elements should not prevent a Board decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other 
grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 
U.S. (April 21, 2009).

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that for dependency and 
indemnity compensation (DIC) benefits, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

In the present case, the Board notes that the appellant was 
provided with adequate notice with respect to the second and 
third Hupp notice elements by virtue of the January 2005 VCAA 
notice letter.  Indeed, the RO specifically wrote that the 
appellant needed to provide medical evidence that showed that 
the Veteran's service connected conditions caused or 
contributed to the Veteran's death.  The Board acknowledges 
the appellant was not provided notice conforming to all three 
Hupp elements; specifically, she did not receive notice of 
the disabilities for which the Veteran obtained service-
connection prior to his death.  However, the Board observes 
the appellant has expressed actual knowledge of this element 
as required by Hupp.  In this regard, the appellant's 
representative wrote in the appellant's brief that at the 
time of the Veteran's demise, service connection was in 
effect for bilateral tinnitus, degenerative disc disease and 
spinal stenosis of the lumbosacral spine, and bilateral 
hearing loss with a 20 percent combined total evaluation.  As 
such, the Board finds that the absence of notice regarding 
this element should not prevent a Board decision at this 
time.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All VA and private treatment records identified by the 
appellant have also been obtained, including medical opinions 
regarding whether the Veteran's death was attributable to his 
active service.  After review of the VA opinion of record, 
the Board finds that VA has made reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A(a); see also DeLaRosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2008).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Analysis

The appellant contends that the facts of the case support a 
conclusion that service-connection is warranted.  
Specifically, she claims that the surgery performed for the 
Veteran's service-connected back disability resulted in an 
undiagnosed sepsis syndrome that caused the Veteran's death.  
To wit, she claims that the Veteran's surgical scar was prone 
to infection and may have caused a febrile illness.

The evidence of record confirms the occurrence of the 
Veteran's death.  Indeed, the death certificate notes that 
the Veteran died in August 2004 of hypotension due to or as a 
cause of sepsis.  The record also shows that the Veteran 
underwent a laminectomy in July 2004 for his spinal stenosis.  
Postoperatively, it was noted that his radicular pain was 
completely resolved.  He was ambulating independently and 
doing well.   

Then, almost a month later, the Veteran was admitted to the 
hospital for prostatitis with oral antibiotic failure after 
complaining of continued fevers and myalgias.  He continued 
to have signs of fever but felt better after admission.  With 
continued hospitalization, the Veteran showed 
thrombocytopenia, anemia, and elevated liver function tests 
on laboratory testing.  He was placed on doxycycline and 
became afebrile within six hours of his first dose.  
Subsequently, the Veteran developed signs of hypotension, 
resulting in his transfer to the intensive care unit.  Over 
the next few days, the Veteran continued to develop signs of 
multi-organ failure and sepsis and was placed on a 
respirator.  The Veteran then developed renal failure and 
atrial fibrillation.  An MRI showed some mild fluid 
accumulation in the lumbar region of his spine so fluid was 
eventually withdrawn from this area, which then tested 
negative to culture.  The Veteran's condition continued to 
deteriorate until his family decided to withdraw his care, 
and he passed away.  The hospital's death summary made a 
final diagnosis of sepsis with adult respiratory distress 
syndrome and systemic inflammatory response syndrome with an 
infection of unknown etiology.    

During this time, the Veteran's treating physicians reached 
out to several doctors for consultations in an attempt to 
diagnose his ailment.  Dr. B.K. performed the first 
consultation on August 15, 2004.  Dr. B.K. noted the 
Veteran's lumbar laminectomy a month prior to his report and 
that the Veteran's family reported that he complained of 
intermittent back pain.  He further stated that the Veteran's 
MRI of the lumbar spine showed some subcutaneous fluid 
collection and a suspicion for abscess or organizing 
hematoma.  Nonetheless, the doctor that performed the 
laminectomy, Dr. P.O., advised him that he did not feel this 
was a sign of abscess.  Thus, Dr. B.K. found that the 
Veteran's clinical picture showed acute respiratory distress 
syndrome.  He suspected sepsis, but the focal source was 
unclear to him.  In stating that, he wrote, "May be L1-2 
area where he had surgery.  There is some soft tissue 
collection.  Could be hematoma, not clear at this time."  
Finally, Dr. B.K. also noted prostatitis, hypotension, and an 
episode of vomiting but no evidence of aspiration.    

The next day, on August 16, Dr. W.G. offered his consultation 
and opinion.  After recounting the Veteran's recent medical 
history, Dr. W.G. stated that the Veteran's family claimed he 
did not have a severe headache but had no change in his 
chronic headache.  They also told him that the Veteran had 
some chest pain or discomfort that did not appear to be 
severe, but he was having severe myalgias.  The Veteran did 
not have a skin rash or recent skin sores or boils and had 
not been exposed to ticks.  Dr. W.G. was "bothered" by the 
Veteran's erythroderma, suggesting the possibility of toxic 
shock-like syndrome.  He collected fluid from the Veteran's 
back, which revealed a few white blood cells with no 
organism.  Because no other infection had been found, Dr. 
W.G. believed that the Veteran's back should have been opened 
and drained to exclude subcutaneous fluid collection as a 
potential source.  Although he did not give an opinion as to 
the cause of the Veteran's illness, Dr. W.G. did not believe 
that the Veteran was afflicted by a tick-borne illness and 
thought that an esophageal tear or rupture was also an 
unlikely cause.

Also on August 16, Dr. G.K. provided his consultation.  He 
initially noted that the Veteran recently underwent a lumbar 
laminectomy and recovered from that procedure uneventfully.  
After reviewing the Veteran's records, symptoms, and tests, 
Dr. G.K. opined that it seemed "unlikely" that the urinary 
tract and gallbladder were the source of the Veteran's 
problem.  He continued, "The same holds true for the fluid 
in the laminectomy site, although a negative culture would be 
reassuring obviously.  The one truly worrisome finding so far 
is the severe mitral regurgitation seen on the transthoracic 
echocardiogram."  

Then, on August 17, Dr. P.O. wrote that laminectomy surgery 
went well without any intraoperative complications.  He also 
noted that the Veteran did well postoperatively.  Dr. P.O. 
saw the Veteran two days after he was admitted to the 
hospital and reported that the incision over the lumbar 
laminectomy site was well healed, there was no drainage, it 
was not tender to very deep firm palpation, and that there 
was no sign of an infection.  Although an MRI showed a small 
collection of fluid at the laminectomy site, Dr. P.O. did not 
feel the Veteran had an infection based on his negative 
clinical examination.  Shortly thereafter, the Veteran 
developed septic shock and multiorgan failure.  The 
laminectomy wound was aspirated, and no bacteria or white 
blood cells were seen on a Gram stain.  Thus, the Veteran's 
laminectomy physician concluded that the source of the 
Veteran's infection was not from the laminectomy site because 
there had never been any sign of an infection present in that 
area and his laboratory analysis came back negative.

The appellant also obtained her own opinion regarding the 
cause of the Veteran's death.  Dr. J.C. had taken care of the 
Veteran during his hospital admission.  According to Dr. 
J.C., the Veteran was admitted to the hospital with an early 
sepsis type syndrome and an admitting diagnosis of failed 
out-patient treatment of prostatitis.  Furthermore, Dr. J.C. 
corroborated that the Veteran had back surgery four weeks 
prior to the development of his febrile illness "without 
known complication at that time."  After a brief summary of 
the Veteran's treatment, Dr. J.C. acknowledged that a 
documented cause for the Veteran's sepsis syndrome and adult 
respiratory distress syndrome were never obtained, and, at 
the time of his death, no testing or culture data showed an 
obvious cause for the sepsis syndrome.  Finally, Dr. J.C. 
concluded with a note that the Veteran had been in good 
health until his previous back surgery and subsequent febrile 
syndrome.  Nevertheless, Dr. J.C.'s report did not state that 
the Veteran's death was in any way related to his back 
surgery; rather, he just noted that the Veteran was in good 
health prior to it.

Thus, the evidence of record shows that the Veteran's cause 
of death was hypotension as a result of sepsis.  The record 
contains several reports and opinions from doctors who were 
consulted during the Veteran's hospital stay.  These reports 
all either stated that it was unlikely that the Veteran's 
condition was caused by his back surgery or did not give an 
opinion as to the cause of the Veteran's hypotension and 
sepsis.  Notably, the record does not contain a single 
opinion or treatment record that stated it was at least as 
likely as not that the Veteran's service-connected back 
disability, specifically his laminectomy surgery, ultimately 
resulted in his death.  

Therefore, in consideration of the foregoing, the Board finds 
that service connection for the Veteran's cause of death 
under the provisions of 38 U.S.C.A. § 1310 is not warranted, 
and the appellant's appeal is denied.  In reaching this 
conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the claim and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


